DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 13 recite the limitation “wherein the wall wraps around a corner of the tray”.  This limitation is unclear since the wall is part of the tray.  To expedite prosecution, Examiner has attempted to apply prior art to the claim as best it could be understood as presented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the indoor unit is oriented so that the circuit breaker is positioned above the tray” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190212018) in view of Jewell et al. (US 2016/0252260).
Regarding claim 1, Kim et al. discloses a tray for an HVAC controller, the tray comprising: a tray base (see at least Figures 6 and 7, drip tray #1800); a first mounting tab secured to the tray base and configured to interlock with a corresponding mount of a cabinet of an indoor unit of an HVAC system (see at least Figure 9, mounts(s) #1845); a drip wall that extends up from the tray base (see at least Annotated Figure 7, below); a cover extending up from the tray base, the cover comprising a wall and a top plate (see at least Figures 6 and 7, frame #1920 and first and second casings #1930/#1940); and wherein the cover protects a component of the HVAC controller from impact when the HVAC controller is installed in the tray (see at least paragraph [0084]).
Kim et al. is silent regarding a mounting bracket secured to the tray base and comprising an aperture for receiving a mounting screw therethrough.
Jewell et al. teaches another tray for an HVAC controller (see at least cover #220) comprising a mounting bracket secured to the tray base and comprising an aperture for receiving a mounting screw therethrough (see at least Figure 3, #244: a bracket is provided with an aperture capable of receiving a screw; see also at least paragraph [0035]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the tray of Kim et al. with a mounting bracket secured to the tray base and comprising an aperture for receiving a mounting screw therethrough, as 
Regarding claim 2, Kim et al. further discloses comprising: a mounting point formed into the tray base for receiving a fastener to secure the HVAC controller to the tray (see at least Figure 9, protrusion #1842; paragraph [0118]).
While Kim et al. further discloses a second mounting tab secured to the tray base (see at least Figure 9, insertion groove #1942; paragraph [0118]), Kim et al. does not disclose that the second mounting tab is configured to receive an edge of the HVAC controller.
Jewell et al. further teaches a mounting tab secured to a tray base that is configured to receive an edge of the HVAC controller (see at least Figure 6, hooks or snaps #252; paragraph [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the tray of Kim et al. with a second mounting tab configured to receive an edge of the HVAC controller, as taught by Jewell et al., to improve the tray of Kim et al. by ensuring that the controller is properly mounted and secured.  
Regarding claim 3, Kim et al. further discloses wherein the top plate comprises a locking tab that removably secures the top plate to the wall (see at least paragraph [0091]: the first casing #1930 being hooked by the step of frame #1920 is indicative of a tab).
Regarding claim 4, Kim et al. does not disclose wherein the top plate comprises a plurality of perforations.
Jewell et al. teaches wherein the top plate comprises a plurality of perforations (see at least paragraph [0038]; Figure 4, holes #226).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the tray of Kim et al. with wherein the top plate comprises a plurality of perforations, as taught by Jewell et al., to improve the tray of Kim et al. by providing access to the connections beneath the top plate (see at least Jewell et al. paragraph [0038]).
Regarding claim 5, Kim et al. further discloses wherein the wall wraps around a corner of the tray (see at least Figure 9, first rib #1922 and frame #1920 wraps over a corner of drain pan #1800; paragraph [0090]).
Regarding claim 6, Kim et al. further discloses wherein the drip wall comprises at least one guide configured to prevent condensate from dripping off either side of the drip wall (see at least Annotated Figure 7, below: the guide portion directs condensate along one side of the wall toward condensate holes #1830).
Regarding claim 7, Kim et al. further discloses wherein the drip wall extends up from the tray base at an angle so that condensate that drips onto the drip wall drains off of the drip wall toward a back side of the tray base (see at least Annotated Figure 7, below: the angled guide portion of the drip wall extends upward at an angle to direct condensate toward condensate holes #1830).
Regarding claim 8, Kim et al. further discloses wherein the angle is less than 90 degrees (see at least Annotated Figure 7, below: the angled guide portion of the drip wall extends upward at an acute angle). 


    PNG
    media_image1.png
    739
    689
    media_image1.png
    Greyscale

Claims 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190212018) in view of Jewell et al. (US 2016/0252260).
Regarding claim 9, Kim et al. discloses an HVAC system comprising: an indoor unit (see at least paragraph [0005]) comprising: an evaporator coil disposed within a cabinet of the indoor unit and configured to provide a cooling duty to air of an enclosed space (see at least heat 
Kim et al. is silent regarding a mounting bracket secured to the tray base and comprising an aperture for receiving a mounting screw therethrough.
Jewell et al. teaches another tray for an HVAC controller (see at least cover #220) comprising a mounting bracket secured to the tray base and comprising an aperture for receiving a mounting screw therethrough (see at least Figure 3, #244: a bracket is provided with an aperture capable of receiving a screw; see also at least paragraph [0035]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the tray of Kim et al. with a mounting bracket secured to the tray base and comprising an aperture for receiving a mounting screw therethrough, as taught by Jewell et al., to improve the tray of Kim et al. by fixing the tray to housing (see at least Jewell et al. paragraph [0035]).
Kim et al. is silent regarding a circuit breaker disposed within the cabinet and configured to provide electrical power to the indoor unit.
However, such provision is old and well-known in the art, as evidenced by Jewell et al. (see at least paragraph [0038]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the HVAC system of Kim et al. with a circuit breaker disposed within the cabinet and configured to provide electrical power to the indoor unit, since, as evidence by Jewell et al., such provision was old and well-known in the art and would provide the benefit of selectively providing power to the indoor unit.  
Regarding claim 10, Kim et al. further discloses comprising: a mounting point formed into the tray base for receiving a fastener to secure the HVAC controller to the tray (see at least Figure 9, protrusion #1842; paragraph [0118]).
While Kim et al. further discloses a second mounting tab secured to the tray base (see at least Figure 9, insertion groove #1942; paragraph [0118]), Kim et al. does not disclose that the second mounting tab is configured to receive an edge of the HVAC controller.
Jewell et al. further teaches a mounting tab secured to a tray base that is configured to receive an edge of the HVAC controller (see at least Figure 6, hooks or snaps #252; paragraph [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the tray of Kim et al. with a second mounting tab configured to receive an edge of the HVAC controller, as taught by Jewell et al., to improve the tray of Kim et al. by ensuring that the controller is properly mounted and secured.  
Regarding claim 11, Kim et al. further discloses wherein the top plate comprises a locking tab that removably secures the top plate to the wall (see at least paragraph [0091]: the first casing #1930 being hooked by the step of frame #1920 is indicative of a tab).
Regarding claim 12, Kim et al. does not disclose wherein the top plate comprises a plurality of perforations.
Jewell et al. teaches wherein the top plate comprises a plurality of perforations (see at least paragraph [0038]; Figure 4, holes #226).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Kim et al. with wherein the top plate comprises a plurality of perforations, as taught by Jewell et al., to improve the system of Kim et al. by providing access to the connections beneath the top plate (see at least Jewell et al. paragraph [0038]).
Regarding claim 13, Kim et al. further discloses wherein the wall wraps around a corner of the tray (see at least Figure 9, first rib #1922 and frame #1920 wraps over a corner of drain pan #1800; paragraph [0090]).
Regarding claim 14, Kim et al. further discloses wherein the drip wall comprises at least one guide configured to prevent condensate from dripping off either side of the drip wall (see at least Annotated Figure 7, above: the guide portion directs condensate along one side of the wall toward condensate holes #1830).
Regarding claim 15, Kim et al. further discloses wherein the drip wall extends up from the tray base at an angle so that condensate that drips onto the drip wall drains off of the drip wall toward a back side of the tray base (see at least Annotated Figure 7, above: the angled guide portion of the drip wall extends upward at an angle to direct condensate toward condensate holes #1830).
Regarding claim 16, Kim et al. further discloses wherein the angle is less than 90 degrees (see at least Annotated Figure 7, above: the angled guide portion of the drip wall extends upward at an acute angle).
Regarding claim 17, Kim et al. as modified by Jewell et al. further discloses wherein the indoor unit is oriented so that the circuit breaker is positioned above the tray (see at least Figure 4; paragraph [0038]; since the connection for the power supply is outside the tray #220, it may be considered to be above).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190212018) in view of Jewell et al. (US 2016/0252260).
Regarding claim 18, Kim et al. discloses a method of protecting an HVAC controller from condensate, the method comprising: securing the HVAC controller to a tray (see at least paragraph [0118]), the tray comprising: a tray base (see at least Figures 6 and 7, drip tray #1800); a first mounting tab secured to the tray base and configured to interlock with a corresponding mount of a cabinet of an indoor unit of an HVAC system (see at least Figure 9, mounts(s) #1845); and a cover extending up from the tray base, the cover comprising a wall and a top plate (see at least Figures 6 and 7, frame #1920 and first and second casings #1930/#1940); and wherein the cover protects a component of the HVAC controller from impact when the HVAC controller is installed in the tray (see at least paragraph [0084]).
Kim et al. is silent regarding a mounting bracket secured to the tray base and comprising an aperture for receiving a mounting screw therethrough.
Jewell et al. teaches another tray for an HVAC controller (see at least cover #220) comprising a mounting bracket secured to the tray base and comprising an aperture for receiving a mounting screw therethrough (see at least Figure 3, #244: a bracket is provided with an aperture capable of receiving a screw; see also at least paragraph [0035]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the tray of Kim et al. with a mounting bracket secured to the tray base and comprising an aperture for receiving a mounting screw therethrough, as taught by Jewell et al., to improve the tray of Kim et al. by fixing the tray to housing (see at least Jewell et al. paragraph [0035]).
Regarding claim 19, Kim et al. does not disclose wherein the securing comprises inserting an edge of a PCB of the HVAC controller into a second mounting tab associated with a tray base of the tray.
Jewell et al. further teaches wherein securing and HVAC controller to a tray comprises inserting an edge of a PCB of the HVAC controller into a second mounting tab associated with a tray base of the tray (see at least Figure 6, hooks or snaps #252; paragraph [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the method of Kim et al. with wherein the securing comprises inserting an edge of a PCB of the HVAC controller into a second mounting tab associated with a tray base of the tray, as taught by Jewell et al., to improve the method of Kim et al. by ensuring that the controller is properly mounted and secured.  
Regarding claim 20, Kim et al. further discloses comprising securing the tray within a cabinet of an indoor unit of an HVAC system (see at least paragraphs [0061]; [0117]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TAVIA SULLENS/Primary Examiner, Art Unit 3763